 For reasons of brevity, given the lengthy agenda of the present session of the General Assembly, the delegation of Paraguay will refer only to a few items that call for its immediate attention.
2.	Mr. President, we wish you success in the important functions entrusted to you, and we hope that at the end of your term we will be congratulating you, as we now congratulate Mr. Rudiger von Wechmar for the skill with which he conducted the thirty-fifth session. We also wish to thank the Secretariat and its distinguished and diligent head, Mr. Kurt Waldheim, for the assistance they have rendered to the Organization during the past year.
3.	We welcome the two new States of Vanuatu and Belize on their joining the United Nations, and we present our best wishes to them for the prosperity and wellbeing of their respective peoples.
4.	Peace, the raison d'etre and supreme purpose of the 1945 Charter, is a source of continuous concern for us, dominating our meetings and constantly challenging the ingenuity of our creative capacities.
5.	It is natural that it should be thus, for, without exception, we are all here to speak of peace: to praise it, to call for it, and to defend it. All of us, every one, are unswerving protagonists in this common effort, and all conventionalism vanishes before that inevitable equality. We all have the right to express our opinions on the state of the world, where peace is concerned.

6.	In this important field, the world is reeling from one shock after another. It is true that war, terror and crime cast shadows on our hopes, threaten them and even annihilate them. We need only go over the geography of our planet in order to find that every day violence reigns. We raise our voice here to denounce it, as in the case of Afghanistan, which has been trampled underfoot by the invasion of Soviet troops, or that of Kampuchea, which has been militarily occupied by Vietnamese forces. The Middle East and various regions of Africa are also hotbeds of tension jeopardizing world peace.
7.	It is because every effort must be made to preserve peace that my delegation favors a proposal made by President Chun of the Republic of Korea aimed at bringing about a resumption of talks, at the highest level, with the People's Democratic Republic of Korea with a view to reaching an honorable solution that would ensure a peaceful future for the peninsula in which, in the not too distant past, the United Nations made such great efforts. The Koreans themselves must, in an independent and peaceful manner, resolve the question of Korea which for 36 years has been divided through direct negotiations between the North and the South of the peninsula. Accordingly, it would be most desirable for the Secretary General to continue the efforts that began in 1979.
8.	The Americas are also feeling the scourge of violence. For more than two years the Republic of El Salvador has been prey to the ravages of a war of extermination, which is being encouraged by sinister designs of political domination. In keeping with its tradition of complete respect for the sovereignty of others, Paraguay rejects any attempt at bringing El Salvador under a power other than one that is freely and democratically chosen by the Salvadorian people themselves.
9.	Accordingly, because my country has consistently defended the principle of non-intervention and the Assembly will recall the case of Nicaragua, which in 1979 was notable for Paraguay's single and solitary vote we repudiate any attempt at foreign interference in that tormented sister Republic. It is a pleasure and a source of pride for me to say that the international position of my country in this regard has never wavered nor shifted one iota. We are faithful, loyal and convinced performers of our international commitments and the governing principles maintaining the dignity of nations.
10.	My country has understandably taken an interest in everything which has to do with the law of the sea since the start of the conferences on that issue almost a quarter of a century ago. We are a country without a coastline, but our situation as a landlocked country is a challenge which we must meet with dauntless will. We must overcome the obstacles that limit our access to the sea and seek other benefits from it; thus, protected by the future convention, my country will at the appropriate time request the legitimate advantages to which it is entitled.

11.	Our position as a landlocked country has for a long time adversely affected the development of our country, which today, fortunately thanks to the patriotic and extraordinary administration of the President of the Republic of Paraguay, General of the Army Alfredo Stroessner, and to the persevering efforts of my compatriots can point to highly significant indexes within the group of the countries of the American continent which accurately reflect the economic reality in Paraguay.
12.	An annual growth rate of 10.4 per cent, a rate of inflation lower than 16 per cent, a favorable balance of payments for 10 years, per capita income above $1,000, an exchange rate between the guarani and the dollar which has remained practically unchanged for 20 years, a national budget without deficit and a considerable increase in exports all are eloquent data which we in Paraguay can show today
13.	As has been so rightly stated by President Stroessner in his message last 1 April to the National Congress:
... our powerful reality is the fruit of peace, which we have been able to affirm and which we are willing to defend with all our energy, without ever giving up in the struggle against factors which oppose our national greatness. We have replaced the opprobrious regime of anarchy by freedom with order. We are not interested in any democracy which means the weakness of free institutions and sterile demagoguery, For us, democracy represents the rule of the popular will within a framework of law. For us, freedom means the reconciliation of all rights with a view to the common good."
14.	The Government of President Stroessner has a foreign policy based on full respect far the norms of international coexistence and the promotion of ties of solidarity with those countries which share the same ideals of independence, democracy and freedom.

15.	Paraguay has throughout its history maintained a well-defined American position, which in the course of this century has led it to take an active part in all political and economic organizations which have been established in the continent and to which we naturally belong by reason of geography or trade links.
16.	By reason of the same principles of solidarity and integration, Paraguay participates in the River Plata Basin System, in order to speed up the economic and social development of one of the potentially most wealthy regions in Latin America. With regard to specific achievements, my country has begun construction of two major hydroelectric plants on the Parana River one in conjunction with Brazil, which will have an installed capacity of 12,6 million kilowatts and the other with Argentina, with an installed capacity of 4.2 million kilowatts. These major sources of energy open up tremendous possibilities for the River Plata basin and will be true monuments to the fruitful and creative peace in which many million people will live. This is our significant contribution to the wellbeing and progress of mankind.
17.	I cannot, nor should I, end this brief statement without replying to the injudicious speech one more example of the truculent Castrist verbal diarrhea to which we are accustomed made by the Minister for Foreign Affairs of Cuba yesterday [12th meeting].
18.	The policy of open criminal interference in the internal affairs of other States practiced by Fidel Castro, a kindred satellite of a superPower, was experienced by Paraguay in 1959 and in 1960 when international brigands who entered our country across the long border with Argentina were found to be in possession of weapons and equipment belonging to the Cuban army. That attempted invasion, the sinister design of which was to bring communism to my country, was severely repulsed by the Paraguayan people themselves taking up arms and by the regular army of the nation. Paraguay severed diplomatic and consular relations with Cuba in 1960 and ever since then has maintained unchanged its position of repudiation of Fidel Castro's bloody tyranny. My country never compromised by granting that regime concessions which proved fatal for other nations of the Americas. That is why we are not surprised or frightened by the bullying attitude of the arrogant Minister,
